DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the arguments filed 04/08/2022. Claims 1-5 are currently pending in the application for patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara et al (US 2018/0031833; hereinafter referred to as Ogasawara).
Regarding Claim 1, Ogasawara teaches a small adjustable projection device (Figure 1; Head-Up Display Device 10) based on a secondary reflection (see Figure 1), comprising 
a projector housing (Figure 1; Casing 17), wherein 
a light source mechanism (Figure 1; Display 12) is provided on a right side of an internal bottom end of the projector housing (see Figure 1), 
a first lens set is arranged on a right side of the projector housing (see Figure 1 and Paragraph [0027]; wherein it is disclosed that a plurality of optical members such as lenses arranged between this light source and the liquid crystal display panel 12a), 
a first guide slot (Figure 2; Stay 23L) and a second guide slot (Figure 2; Stay 23R) are vertically arranged on an inner wall of a left side of the projector housing (see Figures 1 and 2; Paragraph [0030]), 
a lifting support (Figure 2; Holder 21) is arranged on the first guide slot (Figure 2; Stay 23L) and the second guide slot (Figure 2; Stay 23R), the lifting support (Figure 2; Holder 21) is fitted to the first guide slot (Figure 2; Stay 23L) and the second guide slot (Figure 2; Stay 23R) via a lifting device (see Figure 2; Shafts 22L and 22R; Paragraph [0030]), 
a first reflector (Figures 1 and 2; Combiner 15) with an adjustable angle is obliquely arranged on the lifting support (see Figures 1 and 2; Paragraphs [0030]-[0031]), and 
a second reflector (Figure 1; Reflector 13) is fixedly and obliquely arranged under the lifting support (see Figure 1; wherein the top of reflector 13 is below the top of holder 21 such that the beam reflected by reflector 13 is reflected in a upward direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2018/0031833; hereinafter referred to as Ogasawara) as applied to claim 1, in view of Sasaki et al (US 2010/0073636; hereinafter referred to as Sasaki) and Ogino et al (US 5,758,940; hereinafter referred to as Ogino)
Regarding Claim 4, Ogasawara discloses the limitations of claim 1 as detailed above.
Ogasawara discloses that the light source mechanism (Figure 1; Display 12) comprises a light source (Figure 1; Backlight Unit 12b) and a plurality of optical members arranged between it and the liquid crystal display panel (see Paragraph [0027]).
Ogasawara does not expressly disclose that the light source mechanism comprises a light source; and a light guide body, an incident Fresnel lens, an LED screen and an emergent Fresnel lens are sequentially arranged, from right to left, on a left side of the light source.
Sasaki discloses a small adjustable projection device (Figure 1; Image Projector 115) based on a secondary reflection (see Figure 1), comprising a projector housing (see Figure 1), wherein a light source mechanism (Figure 1; Image Forming Section 110, Projector 120 and Fresnel Lens 127) is provided;
a first lens set (Figure 1; First Lens 123) that is arranged on a right side of the projector housing (see Figure 1);
a first reflector (Figure 1; Reflector 711) obliquely arranged (see Figure 1); and
a second reflector (Figure 1; Mobile Mirror 126) is fixedly and obliquely arranged (see Figure 1);
 the light source mechanism (Figure 1; Image Forming Section 110, Projector 120 and Fresnel Lens 127) comprises a light source (Figure 1; Light Source 121); and a light guide body (Figure 1; Tapered Light Guide 122), an incident lens (Figure 1; First Lens 123), an LED screen (Figure 1; Image Forming Section 110) and an emergent Fresnel lens (Figure 1; Fresnel Lens 127) are sequentially arranged (see Figure 1), from right to left, on a left side of the light source (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection device of Ogasawara such that the light source mechanism comprises a light source; and a light guide body, an incident lens, an LED screen and an emergent Fresnel lens are sequentially arranged, from right to left, on a left side of the light source, as taught by Sasaki, because doing so would allow for more precise control over the divergence angle/diffusion angle of the illumination light (see Sasaki Paragraph [0035]).
Ogasawara as modified by Sasaki does not expressly disclose that the incident lens is an incident Fresnel lens. 
Ogino discloses a small adjustable projection device (Figure 4), comprising a light source mechanism (Figure 4; Light Source 1, Fresnel Lenses 14, 2’ and 4 and Liquid Crystal Panel 3); wherein the light source mechanism (Figure 4; Light Source 1, Fresnel Lenses 14, 2’ and 4 and Liquid Crystal Panel 3) comprises a light source (Figure 4; Light Source 1); and a light guide body (Figure 4; Fresnel Lens 14), an incident Fresnel lens (Figure 4; Fresnel Lens 2’), an LED screen (Figure 4; Liquid Crystal Panel 3) and an emergent Fresnel lens (Figure 4; Fresnel Lens 4) sequentially arranged, from right to left, on a left side of the light source (see Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection device of Ogasawara as modified by Sasaki such that the incident lens is an incident Fresnel lens, as taught by Ogino, because doing so would provide a more compact projection display capable of eliminating adverse effects of the reduction of light capturing efficiency of a projection optical system capable of projecting light rays so that relative corner illuminance is improved and ghost interference is reduced, and of displaying an image of a satisfactory quality (see Ogino Column 3; Lines 9-15).

Allowable Subject Matter
Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 2, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the lifting support comprises a first semicircular support frame and a second semicircular support frame, the first semicircular support frame corresponds the first guide slot on a first side, the second semicircular support frame corresponds the second guide slot on a second side, a semicircular slide slot is arranged at an arc edge of each semicircular support frame of the first semicircular support frame and the second semicircular support frame, a semicircular rack is arranged at an inner ring of the semicircular slide slot, a first connecting rod and a second connecting rod are arranged in a vertical manner between the first semicircular support frame on the first side and the second semicircular support frame on the second side, respectively, an upper end of the first reflector is fixed to the first connecting rod, a lower end of the first reflector is fixed to the second connecting rod, a first end of the second connecting rod is hinged to a center of the first semicircular support frame, a second end of the second connecting rod is hinged to a center of the second semicircular support frame, the first end of the second connecting rod is connected to a rotating motor configured to adjust the adjustable angle of an inclination of the first reflector, the first connecting rod passes through the first semicircular slide slot and the second semicircular slide slot, and gears cooperating with the semicircular rack are sheathed on two ends of the first connecting rod. 
This limitation in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten. 
Dependent claim 3 would likewise be non-obvious over the prior art of record if the abovementioned amendment were performed.
Regarding Claim 5, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the left side of the projector housing is provided with a second lens set between the first guide slot and the second guide slot, and both front and back sides of the first reflector are mirror sides configured to reflect light.
These limitations in combination with the other limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
On pages 2-5 of the arguments filed 04/08/2022 the applicant provided various arguments detailing why the inventive step as well as the problem to be solved in the instant application differs from that of Ogasawara (US 2018/0031833).
On page 3 of the arguments filed the applicant alleges that the reflector expressed in the instant application is located between the projection lens and the display device.
On page 3 of the arguments filed the applicant alleges that because the combiner is transparent in the direction of the driver’s field of vision, it is close to the windshield, so this part must be located outside the casing.
On page 4 of the arguments filed the applicant alleges that all structures of the instant application are inseparable parts of the projector itself.
On pages 4-5 of the arguments filed the applicant alleges that the lens of the instant application can only be arranged at a 45 degree angle or similar angle and only two lenses can be used.
On page 5 of the arguments filed the applicant alleges that from the reference document combined with the prior art there is no way to meet the projection requirements in different directions without moving the projector.
The examiner respectfully disagrees with the arguments presented by the applicant.
In response to argument A, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,a projection imaging device with an adjustable internal reflection mirror. That is, the projection device does not need to change the inclination angle of its own installation and placement, and does not need to add other structural equipment to the outside, and only adjusts its internal structure to realize the up and down movement of the projected image on the screen) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
In response to argument B, the examiner once again points out that the features upon which applicant relies (i.e., the reflector expressed in the instant application is located between the projection lens and the display device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to argument C, the examiner highlights that the claim language does not require that the first reflector be located within the projector housing at all times. The claim language merely states that the first reflector is obliquely arranged on the lifting support. Additionally, when in the stored position illustrated in at least figure 8 combiner 15 is stored within the projector casing 17.
In response to argument D, the examiner once again points out that the features upon which applicant relies (i.e., that all structures of the instant application are inseparable parts of the projector itself) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to argument E, the examiner once again points out that the features upon which applicant relies (i.e., the lens of the instant application can only be arranged at a 45 degree angle or similar angle and only two lenses can be used) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to argument F, the examiner once again points out that the features upon which applicant relies (i.e., from the reference document combined with the prior art there is no way to meet the projection requirements in different directions without moving the projector) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
All of the arguments presented by the applicant have been considered in their entirety, but they are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882